PER CURIAM.
The plaintiff in a mechanic’s lien foreclosure action appeals a final judgment entered for the defendants-counterclaimants after a trial before the court. The issues were formed upon the conflicting claims between the parties regarding the amount due and the quality of the work performed. The case was fully tried in the court below and the final judgment is supported by the record. On this appeal, appellant’s principal point is directed to the method of computation employed by the trial court. Other points urge errors in the reception of evidence, and that it was error to fail to allow plaintiff’s claim to a lien.
Our examination of the record in the light of the briefs results in the conclusion that prejudicial error has not been demonstrated.
Affirmed.